ACCEPTED
                                                                                         14-14-00401-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  12/23/2015 11:34:58 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 14-14-00401-CV

IN THE ESTATE                            §          IN THE FOURTEENTH
                                                                 FILED IN
                                                               14th COURT OF APPEALS
                                         §                          HOUSTON, TEXAS
OF                                       §          COURT    OF12/23/2015
                                                                APPEALS   11:34:58 AM
                                         §                      CHRISTOPHER A. PRINE
                                                                        Clerk
ROBERT L. WRIGHT, DECEASED               §          HOUSTON, TEXAS

                     Appellant’s Motion to Extend Time to
                    File Motion for En Banc Reconsideration

      Pursuant to Texas Rules of Appellate Procedure 10.1(a), 10.5(b), and 49.8,

appellant Robert Russell Tautenhahn, individually and as Independent Executor of

the Estate of Robert L. Wright, requests a seven-day extension of time to file his

motion for rehearing en banc (the “motion”) on the grounds set forth below. As

indicated in the Certificate of Conference below, appellee Larry Stroman opposes this

motion.

      Appellant’s motion is currently due by December 30, 2015. Appellant requests

a seven-day extension of this deadline to January 6, 2016. No previous extension of

time has been requested to file this motion.

      The need for this extension is based on the following facts. This is an appeal

of a judgment from a bench trial in a probate case. There are over 400 pages of

Clerk’s Record and nearly 1200 pages of Reporter’s Record. Appellant’s request for

oral argument was denied, and the Majority and Dissenting Opinions, issued on

December 15, 2015, total 28 pages in length. The extension of time is needed to
enable appellant’s counsel to adequately analyze the Court’s Opinions, the relevant

evidence, and applicable legal authorities, and to provide a concise explanation of

appellant’s grounds for rehearing. The extension is also requested due to the

intervening Christmas Holiday and resulting diminished work schedule.

                                      Prayer

      Based on the foregoing, appellant asks the Court to grant this motion for a

seven-day extension of time to file his motion for en banc reconsideration.


                                             Respectfully submitted,

                                               /s/  Richard H. Edelman
                                                   Richard H. Edelman
                                                   State Bar No. 06413200
                                                   rhe@edelmanoffice.com
                                             BARLOW JONES, L.L.P.
                                             17225 El Camino Real, Suite 400
                                             Houston, Texas 77058
                                             Telephone: (281) 488-8440
                                             Facsimile: (281) 488-6832

                                             Barbara Epperson
                                             State Bar No. 24036527
                                             eppersonlaw@comcast.net
                                             Gainey M. Johnson
                                             State Bar No. 24064105
                                             EPPERSON LAW FIRM, P.C.
                                             Telephone: (281) 984-7300
                                             Facsimile: (281) 984-7322

                                             ATTORNEYS FOR APPELLANT

                                         2
                    CERTIFICATE OF CONFERENCE

      In accordance with Texas Rule of Appellate Procedure 10.1(a)(5), the
undersigned counsel for appellant conferred with Veronica L. Davis, counsel for
appellee, about the merits of this motion, and appellee opposes this motion.

                                              /s/ Richard H. Edelman
                                                 Richard H. Edelman

                       CERTIFICATE OF SERVICE

     On December 23, 2015, this Motion was eServed on Veronica L. Davis,
counsel of record for Leroy Stroman.

                                              /s/ Richard H. Edelman
                                                 Richard H. Edelman
                                                 rhe@edelmanoffice.com




                                       3